DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 08/30/2021.
The Amendments to Claims 1, 8, and 11, filed 08/30/2021, are acknowledged and accepted.
The Cancellation of Claim 7, filed 08/30/2021, are acknowledged and accepted.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 8, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0063586), hereinafter Jung in view of Novoselov et al. (9348132), hereinafter Novoselov.

Jung fails to disclose the support structure extends from the upper surface of the pixel wall structure of the lower substrate towards the upper substrate and contacts with the second conducting layer of the upper substrate, to support the upper substrate and the lower substrate.
Novoselov discloses the support structure (302, spacers) extends from the upper surface of the pixel wall structure (304, pixel wall extension) of the lower substrate towards the upper substrate (figures 3-5) and contacts with the second conducting layer of the upper substrate, to support the upper substrate and the lower substrate (col. 8, lines 14-28 and col. 8, lines 34-44).

    PNG
    media_image1.png
    324
    513
    media_image1.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Jung with the support structure of Novoselov for the purpose of separating sections of display.
Regarding claim 2, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support structure (CS, column spacer) comprises a plurality of support pillars (figure 1B shows that each barrier wall WL has a column spacer CS and paragraph 0039).
Regarding claim 3, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support pillars are arranged on junctions of mutually perpendicular walls in the pixel wall structure (figure 1B and paragraph 0039).
Regarding claim 4, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein the support pillars are cylindrical or polygonal (paragraph 0049 discloses that CS are columns which are cylindrical).
Regarding claim 6, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.


Novoselov discloses wherein a material of the support structure (302, spacers) consists of a material that is the same as the pixel wall structure (304, pixel wall extension) (col. 8, lines 14-28).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Jung with the support structure of Novoselov for the purpose of separating sections of display.
Regarding claim 10, Jung discloses, in figures 1B, an electrowetting display device (electrowetting display device) (paragraph 0038 and figure 1B), wherein a material of the support structure (CS, column spacer) consists of a material with stronger hydrophilicity than the pixel wall structure (paragraphs 0048 and 0049).

Claims 5, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2014/0063586), hereinafter Jung in view of Novoselov et al. (9348132), hereinafter Novoselov as applied to claim 1 above, and further in view of Chen (2015/0331231).
Regarding claim 5, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jung fails to disclose wherein the support structure consists of a material of photoresist.
Chen discloses wherein the support structure consists of a material of photoresist (paragraph 0003).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jung with the photoresist of Chen for the purpose of forming the baffle wall.
Regarding claim 9, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.

Chen discloses wherein preparing the support structure on the pixel wall structure comprises preparing the support structure in a photoetching process (paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jung with the photoetching of Chen for the purpose of patterning.
Regarding claim 12, Jung discloses all the limitations in common with claim 1, and such is hereby incorporated.
Jung fails to disclose wherein preparing the support structure on the pixel wall structure comprises preparing the support structure in a photoetching process.
Chen discloses wherein preparing the support structure on the pixel wall structure comprises preparing the support structure in a photoetching process (paragraph 0049).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Jung with the photoetching of Chen for the purpose of patterning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872